DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dycus (US 2004/0254573) in view of Goble (US 5,496,317).
Regarding claim 1, Dycus teaches an electrosurgical instrument (10), comprising:
first and second jaw members (110 and 120) each including an outer jaw housing (116 and 126 respectively), a tissue-treating plate (112 and 122 respectively), and a longitudinally-extending knife channel defined therethrough (115a and 115b respectively), at least one of the first or second jaw members pivotable relative to the other between a spaced-apart position and an approximated position (best seen in Fig. 9 with 110 pivoting about 103 relative to 120 from an open to closed position);
a knife actuator (trigger assembly 70 as in par. [0117] for actuating the knife); and

a knife blade having a pair of opposing lateral sides (185 with left and right sides) and a sharpened distal end configured to cut tissue (185 to cut tissue), a knife rod configured to be coupled to one of the pair of opposing lateral sides of the knife blade to couple the knife blade to the distal portion of the elongated shaft (at least Fig. 22 with 185 attached to 184 at 188 on one side) such that longitudinal movement of the elongated shaft effects corresponding longitudinal movement of the knife blade (movement of 184 moves 185 as they are connected).
Dycus is silent an elongated tube defining a longitudinal lumen therethrough; an elongated shaft having a proximal portion coupled to the knife actuator and a distal portion configured to be received at least partially within the longitudinal lumen defined by the elongated tube.
Goble teaches a knife blade (16h) with an elongated tube defining a longitudinal lumen therethrough (16s with a lumen 16c for elongated shaft 18), and an elongated shaft having a proximal portion coupled to the knife actuator and a distal portion configured to receive through the longitudinal lumen defined by the elongated tube (18 with a proximal portion coupled to the knife actuator and a distal portion through 16c of 16s as in Fig. 3), the distal portion of the elongated shaft including an enlarged distal end portion configured to abut the elongated tube to prevent movement of the elongated shaft relative to the elongated tube (16c with an enlarged distal end portion to contact 18 to prevent movement of 16s and 18 relative to each other).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the knife assembly of Goble, to allow for an alternate way of connecting the knife actuator to the knife, that would work equally well to allow for actuation of the knife.
Regarding claim 6, Dycus is silent, but Goble teaches the elongated tube includes a reduced profile portion (section of the elongated tube with 16c is wider than a reduced diameter section of the elongated tube at 16s).It would have been obvious to one of ordinary skill in the art to modify the elongated tube to include a reduced profile portion, to accommodate a lumen large enough to capture 18 as in Fig. 2 of Goble.
Regarding claim 7, Dycus teaches the elongated shaft includes a reduced profile portion (Fig. 22 with steps 186a-c to reduce the profile of the knife bar).
Regarding claim 8, Dycus teaches wherein the elongated tube is welded to one of the pair of opposing lateral sides of the knife blade (at least Fig. 22 with 185 attached to 184 at 188 on one side via welding as in par. [0124)).
Regarding claim 9, Dycus teaches a knife assembly for use with a surgical instrument or surgical system, the knife assembly comprising:
a knife blade having a pair of opposing lateral sides (185 with left and right sides) and a sharpened distal end configured to cut tissue (185 to cut tissue at the distal end), the elongated tube configured to be coupled to one of the pair of opposing lateral sides of the knife blade to couple the knife blade to the
distal portion of the elongated shaft (at least Fig. 22 with 185 attached to 184 at 188 on one side). Dycus is silent an elongated tube defining a longitudinal lumen therethrough; an elongated shaft having a proximal portion coupled to the knife actuator and a distal portion configured to be received at least partially within the longitudinal lumen defined by the elongated tube, the elongated tube configured to be coupled to one of the pair of opposing lateral sides of the knife blade to couple the knife blade to the distal portion of the elongated shaft.
Goble teaches a knife blade (16h) with an elongated tube defining a longitudinal lumen therethrough (16s with a lumen 16c for elongated shaft 18), and an elongated shaft having a proximal portion coupled to the knife actuator and a distal portion configured to receive through the longitudinal lumen defined 
It would have been obvious to one of ordinary skill in the art to modify Dycus with the knife assembly of Goble, so as to allow for an alternate way of connecting the knife actuator to the knife, that would work equally well to allow for actuation of the knife.
Regarding claim 14, Dycus is silent, but Goble teaches the elongated tube includes a reduced profile portion (section of the elongated tube with 16c is wider than a reduced diameter section of the elongated tube at 16s).It would have been obvious to one of ordinary skill in the art to modify the elongated tube to include a reduced profile portion, to accommodate a lumen large enough to capture 18 as in Fig. 2 of Goble.
Regarding claim 15, Dycus teaches the elongated shaft includes a reduced profile portion (Fig. 22 with steps 186a-c to reduce the profile of the knife bar).
Regarding claim 16, Dycus teaches wherein the elongated tube is welded to one of the pair of opposing lateral sides of the knife blade (at least Fig. 22 with 185 attached to 184 at 188 on one side via welding as in par. [0124)).
Claims 2-5 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dycus in view of Goble, in further view of Nobis (US 2015/0272606).
Regarding claim 2, Dycus is not explicit wherein the elongated tube and the knife blade are formed of a first material and the elongated shaft is formed of a second material different from the first material.

It would have been obvious to one of ordinary skill in the art to modify Dycus with the material of Nobis, as a known conductive material for use in forceps blades.
Regarding claim 3, Dycus is not explicit wherein the elongated tube and the knife blade are formed of stainless steel.
However, Nobis teaches stainless steel for forming cutting blades of a forceps device (par. [0080]), and stainless steel for a shaft portion (par. [0068)).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the material of Nobis, as a known conductive material for use in forceps blades.
Regarding claim 4, Dycus is not explicit wherein the elongated tube is formed of stainless steel and the elongated shaft is formed of Nitinol.
However, Nobis teaches stainless steel and Nitinol as known conductive materials for components of forceps (par. [0068] and [0080)]).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the materials of Nobis, as a known conductive material for use in forceps components that need to be conductive, while also allowing for flexibility.
Regarding claim 5, Dycus is not explicit wherein the elongated tube and the knife blade are formed of stainless steel and the elongated shaft is formed of Nitinol.
However, Nobis teaches stainless steel and Nitinol as known conductive materials for components of forceps (par. [0068] and [0080)]).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the materials of Nobis, as a known conductive material for use in forceps components that need to be conductive, while also allowing for flexibility.
Regarding claim 10, Dycus is silent wherein the elongated tube and the knife blade are formed of a first material and the elongated shaft is formed of a second material different from the first material.
However, Nobis teaches Nitinol forming cutting blades of a forceps device (par. [0080]), and stainless steel for a shaft portion (par. [0068]).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the material of Nobis, as a known conductive material for use in forceps blades.
Regarding claim 11, Dycus is silent wherein the elongated tube and the knife blade are formed of stainless steel.However, Nobis teaches stainless steel for forming cutting blades of a forceps device (par. [0080]), and stainless steel for a shaft portion (par. [0068)).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the material of Nobis, as a known conductive material for use in forceps blades.
Regarding claim 12, Dycus is silent wherein the elongated tube is formed of stainless steel and the elongated shaft is formed of Nitinol.
However, Nobis teaches stainless steel and Nitinol as known conductive materials for components of forceps (par. [0068] and [0080)]).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the materials of Nobis, as a known conductive material for use in forceps components that need to be conductive, while also allowing for flexibility.
Regarding claim 13, Dycus is silent wherein the elongated tube and the knife blade are formed of stainless steel and the elongated shaft is formed of Nitinol.
However, Nobis teaches stainless steel and Nitinol as known conductive materials for components of forceps (par. [0068] and [0080)]).
.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble in view of Dycus.
Regarding claim 17, Goble teaches a method of manufacturing a knife assembly for use with a surgical instrument or surgical system to cut tissue, the method comprising:
coupling an elongated tube to a knife blade (16 coupled to 16s);
inserting an elongated shaft through a longitudinal lumen defined by the elongated tube (18 through lumen 16c of 16s, as in Fig. 3).
Goble is silent regarding coupling the elongated tube to one of a pair of opposing lateral sides of the knife blade, and forming a reduced profile portion in at least one of the elongated tube or the elongated shaft.
However, Dycus teaches a knife blade having a pair of opposing lateral sides (185 with left and right sides) and an elongated tube configured to be coupled to one of the pair of opposing lateral sides of the knife blade to couple the knife blade to the distal portion of the elongated shaft (at least Fig. 22 with 185 attached to 184 at 188 on one side). Dycus further teaches forming a reduced profile portion in at least one of the elongated tube of the elongated shaft (Fig. 22 with steps 186a-c to reduce the profile of the knife bar).
It would have been obvious to one of ordinary skill in the art to modify Goble with the knife blade connected at a lateral side as in Dycus, as a way of connecting a blade to a shaft rather than a single component. It would have further been obvious to one of ordinary skill in the art to make the elongated shaft form a reduced profile portion as in Dycus, as a way of being able to reduce the size of the knife mechanism to fit at the end effector.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble in view of Dycus, in further view of Swanson (US 2003/0158549).
Regarding claim 18, Goble is silent regarding heating a distal end portion of the elongated shaft to distort the distal end portion to prevent movement of the elongated shaft to the knife blade.
Swanson teaches Nitinol tubing as a way of securing components of a biomedical device (par. [0094]).
It would have been obvious to one of ordinary skill in the art to make the elongated shaft out of Nitinol, as a way of being able to form an interference fit between the elements, as taught by Swanson.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble in view of Dycus, in further view of Buesseler (US 2015/0270634).
Regarding claim 19, Goble is silent regarding forming the reduced profile includes chemically etching the reduced profile portion into at least one of the elongated tube or the elongated shaft.However, Buesseler teaches many methods of creating a reduced profile of a material of a biomedical device, including chemical etching (par. [0060]).It would have been obvious to one of ordinary skill in the art to modify Goble such that the reduced profile is made via chemical etching, as taught by Buesseler, as a way to reduce material.
Regarding claim 20, Goble is silent regarding forming the reduced profile includes cutting the reduced profile portion into at least one of the elongated tube or the elongated shaft.However, Buesseler teaches many methods of creating a reduced profile of a material of a biomedical device, including mechanical cutting methods (par. [0060]).
It would have been obvious to one of ordinary skill in the art to modify Goble such that the reduced profile is made via cutting, as taught by Buesseler, to reduce material.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 and 10-14 of copending Application No. 16/702,762 (reference application). 
Regarding claims 1 and 9, although the claims at issue are not identical, they are not patentably distinct from each other because 16/702,762 teaches each and every limitation of 16/702,788. While the present application ('788) teaches "an elongated shaft having a proximal portion coupled to the knife actuator and a distal portion configured to be received at least partially within the longitudinal lumen defined by the elongated tube," while the ‘762 application teaches “an elongated shaft having a proximal portion coupled to the knife actuator and a distal portion configured to be received through the longitudinal lumen defined by the elongated tube, the distal portion of the elongated shaft including an enlarged distal end portion configured to abut the elongated tube to prevent movement of the elongated shaft relative to the elongated tube.” That is, the copending application (‘762) teaches the claims limitations of present application (‘788) as the claims of ‘788 are broader than the ‘762 application. 
Claims 2-5 and 10-13 correspond to copending claims 2-5 and 11-14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794